NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MITCHELL LEE VARNELL,                           No. 17-35096

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05443-BHS-
                                                DWC
 v.

KENNETH SAWYER; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Washington state prisoner Mitchell Lee Varnell appeals pro se from the

district court’s order denying his motion for a preliminary injunction in his 42

U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs.

We have jurisdiction under 28 U.S.C. § 1292(a). We review for an abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Varnell’s request

for mandatory injunctive relief seeking transportation to medical appointments in a

car with cushioned seats because Varnell failed to establish that he is likely to

succeed on the merits of his claim alleging deliberate indifference to his back

injury. See id. (plaintiff seeking preliminary injunction must establish that he is

likely to succeed on the merits, he is likely to suffer irreparable harm in the

absence of preliminary relief, the balance of equities tips in his favor, and an

injunction is in the public interest); Park Vill. Apartment Tenants Ass’n v.

Mortimer Howard Trust, 636 F.3d 1150, 1160-61 (9th Cir. 2011) (mandatory

injunctions are not generally granted unless “extreme or very serious damage will

result” (citation and internal quotation marks omitted)); Toguchi v. Chung, 391

F.3d 1051, 1058-60 (9th Cir. 2004) (deliberate indifference is a high legal

standard; medical malpractice, negligence, or a difference of opinion concerning

the course of treatment does not amount to deliberate indifference).

      We lack jurisdiction to review the district court’s denial of Varnell’s request

for injunctive relief seeking pain medication and surgery.

      We do not consider issues not specifically and distinctly raised and argued in

the opening brief, or arguments and allegations raised for the first time on appeal.


                                           2                                       17-35096
See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                      17-35096